                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

DAVIAN LEE                                                                             PLAINTIFFS
KEITH GLOVER

V.                                                    CIVIL ACTION NO. 3:18cv124-MPM-JMV
                                                        Consolidated with: 3:18cv239-MPM-JMV

RAYMOND GOODLIN, BIG BINDER EXPRESS, LLC,
TRI-STATE IDEALEASE, AND DARLING
INTERNATIONAL, INC.                                                                 DEFENDANTS

                                              ORDER

       This action involves personal injury and wrongful death claims arising out of an

automobile accident. A dispute has arisen over the defendants Raymond Goodlin and Big

Binder Express, LLC’s liability insurance coverage for the plaintiffs’ claims.     That dispute is

the subject of an action for declaratory judgment pending in this court, Big Binder Express, LLC,

et al. v. Liberty Mutual Fire Insurance Company, et al., Cause No. 3:19cv022-MPM-RP, in

which the court has set a settlement conference before Magistrate Judge Roy Percy at the United

States Courthouse, 911 Jackson Avenue, Suite 242, Oxford, MS on June 13, 2019 at 10:00 a.m.

The court’s intention is to facilitate a global resolution of all the personal injury/wrongful death

claims and related insurance coverage disputes at the settlement conference.

       THEREFORE, IT IS ORDERED that all the parties to this action must attend the above-

referenced settlement conference accompanied by counsel. The attorneys for the parties are

responsible for timely advising any involved nonparty insurance company or subrogee of the

requirements of this Order.


                                                  1
        The persons attending the conference must make certain their travel schedules are

sufficiently flexible to permit them to remain at and personally participate in the settlement

conference until as late as 5:00 p.m., if necessary.   No participant in the settlement conference

will be permitted to leave the conference before it is concluded without the permission of the

settlement conference judge.

        All parties must attend the settlement conference in person, except that an individual with

complete authority to negotiate and consummate a settlement on behalf of a party shall appear

for that party.   An attorney who has appeared in this action for a party is not permitted to serve

as the sole representative of that party at the settlement conference, even if the attorney otherwise

has the required authority.

        As to those parties in this action who are also parties in the declaratory judgment action,

because they will be accompanied at the settlement conference by counsel of record in the

declaratory judgment action, their counsel of record in this action may request permission to be

excused from attending the settlement conference.

        Any other person(s) having potential claims arising out of the subject accident may attend

Judge Percy’s settlement conference.

        SO ORDERED, this the 9th day of April, 2019.

                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
